Citation Nr: 0427441	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  99-04 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from June 1964 to 
June 1968 and from February 1969 to February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted a 50 percent 
disability rating for the veteran's service-connected PTSD.  
The veteran has disagreed, arguing a higher rating is 
warranted.

The Board notes a June 2004 statement contains the veteran's 
request to have his VA claims file transferred to the 
jurisdiction of the RO in Pittsburgh, Pennsylvania.  This is 
REFERRED for appropriate action.

In a decision dated August 15, 2000, the Board denied this 
claim.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 15, 2001, Order, the Court vacated the Board's August 
2000 decision, and this issue was returned to the Board for 
further consideration.  In July 2003, the case was remanded 
for evidentiary development.  The case returned to the Board 
in September 2004 and is now ready for appellate disposition.

In an August 2003 statement, the veteran raised claims for 
service connection, on direct and secondary bases, for 
diabetes mellitus, hypertension, peripheral neuropathy, and 
erectile dysfunction.  These claims are REFERRED to the RO 
for appropriate action.

The Board notes that the veteran has alleged inability to 
obtain or retain employment due, at least in part, to his 
service-connected PTSD.  Such allegations are sufficient to 
raise a claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) ("[o]nce a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.")  However, in 
January 1999, the RO provided an application to the veteran 
to formally claim TDIU, but he has not done so.  Therefore, 
the Board has no further obligation with respect to any TDIU 
claim.


FINDING OF FACT

The veteran's PTSD is manifested by mood disturbances such as 
depression, anxiety, and irritability; occasional nightmares 
and intrusive thoughts; some sleep disturbances; difficulty 
dealing with stress; and difficulty with social interaction; 
all resulting in moderate social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155 and 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via October 2002, December 
2002, and February 2004 letters.  The Pelegrini II Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  18 Vet. 
App. at 120-121. 

The 2002 and 2004 letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate the claim.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  The 
October 2002 and February 2004 letters explicitly told him of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was also specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case and the various 
Supplemental Statements of the Case (SSOCs) also notified the 
veteran of the information and evidence needed to 
substantiate the claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in 2002 and 2004 
was not given prior to the first AOJ adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
additional SSOCs were provided to the veteran, most recently 
in June 2004.  That SSOC also contained VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to each letter.  
For these reasons, to decide the appeal would not be 
prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained the 
VA evidence identified by the veteran.  VA outpatient records 
are in the file for treatment from 1993 through March 2004.  
The RO also obtained some private treatment records - the 
majority of which concern treatment for other conditions and 
merely note the veteran's history of having PTSD.  The Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
1998 and 2004.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's PTSD since he was last examined.  The veteran has 
not reported receiving any recent treatment (other than at 
VA, which records were obtained), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions; the reports of VA 
examinations conducted in 1985, 1998, and 2004; letters from 
the veteran's VA therapist and psychologist; VA medical 
records for treatment between 1993 and 2004; and records from 
the Social Security Administration.  The claims file also 
contains private medical records from Smethport Family 
Practice, Santa Rosa Medical Center, and Berryhill 
Orthopedics, but with the exception of some notations that 
the veteran has PTSD, these records do not provide any 
pertinent information.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, it is not required to discuss each and every piece 
of evidence in a case.  The evidence submitted by the veteran 
or on his behalf is extensive and will not be discussed in 
detail.  The Board will summarize the relevant evidence where 
appropriate. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Since 
the issue in this case is entitlement to an increased rating, 
the present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  



The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.



The medical records show Global Assessment of Functioning 
(GAF) scores ranging from 50 to 70 over the past few years.  
A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
DSM-IV at 44-47.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 44-47.

The criteria for a 50 percent disability rating generally 
contemplate a moderate severity of psychiatric symptoms, and, 
for the reasons given below, this is clearly the veteran's 
situation.  The evidence does show fluctuations in the 
severity of his psychiatric symptoms, but overall he has a 
moderate level of occupational and social impairment.  

The veteran's PTSD symptoms include mood disturbances such as 
depression, anxiety, and irritability.  He experiences 
intrusive thoughts and occasional nightmares.  He has 
sometimes demonstrated a flat affect or been tearful when 
discussing his experiences.  Although he is usually reported 
as well-groomed, he presented to the 2004 VA examination 
unkempt, disheveled, and malodorous.  There are also isolated 
references in the VA treatment records that he was somewhat 
disheveled.  These few references to poor grooming over the 
past 5+ years cannot be said to approximate "neglect of 
personal appearance and hygiene," such as to warrant a 
higher rating.  He intermittently complains of poor sleep, 
but more frequently denies any difficulties in this area.

The veteran has consistently denied suicidal or homicidal 
thoughts, including as shown in the most recent medical 
evidence dated in 2004.  His daily activities are not 
affected by symptoms such as fantasy, confusion, panic, or 
explosive periods of aggressiveness. There is no evidence 
showing impaired impulse control.  That is, there is no 
objective evidence of acts of physical violence towards 
others.  In a February 2000 VA treatment note, it was 
indicated that although his wife pushed him to the point of 
being enraged, he had been successful in not engaging in 
violent behavior and was able to walk away.  The veteran 
endorses "explosive anger," but this is simply not 
corroborated by the record.  Judgment is not shown to be 
impaired as he makes "good choices in dealing with his 
life."  See December 2003 VA treatment note.  He remains 
able to control his emotions, as shown by an April 2002 VA 
treatment note indicating that he goes into his room to calm 
down when he is annoyed by his grandchildren so that he does 
not raise his voice around them.

Although the veteran reported at the 2004 VA examination that 
he is socially withdrawn and does not like to be around 
people, his treatment records do not support that he is 
socially isolated.  The 2004 treatment records show reports 
that he attends church and runs various public errands.  
Although he may experience increased anxiety when he 
encounters large crowds when doing these activities, that 
impairment is appropriately compensated for by the current 50 
percent rating.  A December 2003 VA treatment note indicates 
he was keeping busy with "constructive financial and social 
activities."  A May 2003 VA treatment note indicates he had 
joined a veterans' group "to socialize and meet new 
people."  An August 2003 VA treatment note indicates his 
hobbies include bike riding, bingo, and dances, and that he 
had regular outings with family and friends.  

The veteran's ability to establish and maintain effective 
relationships is not severely impaired.  Although he may have 
considerable difficulty with relationships, as evidenced by 
the assigned 50 percent disability rating, there is no 
evidence showing he is unable to establish and maintain 
relationships.  He was married for over 30 years, although he 
has recently separated and the relationship was somewhat 
difficult.  His relationship with his son has also been 
difficult.  However, he has a close relationship with his 
former daughter-in-law and his granddaughter, both of whom 
lived with him for a period of time.  As noted above, the VA 
treatment records contain references to outings with friends 
and the veteran socializes for the purpose of meeting new 
people.

There is no evidence that the veteran is disorganized, 
confused, or unable to concentrate.  Cognitive testing has 
been within normal limits.  In fact, the 2004 VA treatment 
records show praise for his motivation level and his ability 
to be proactive in running his life constructively.  He is 
clearly able to concentrate on tasks since he maintains a 
"meticulous" record of his daily activities.  Although he 
has at times in the past related needing assistance with 
tasks such as taking medications, the more recent medical 
evidence shows he is able to function independently, 
appropriately, and effectively.  He now lives alone, and he 
has been working on repairing his finances, including meeting 
with a financial advisor when making decisions.

Despite the veteran's complaints about poor memory, memory 
testing has been intact.  He has not been disoriented to time 
or place, nor has he demonstrated memory loss such as names 
of relatives, his own name, etc.  He has never demonstrated 
impaired speech.  He remains coherent and organized, and the 
2004 VA examination report as well as some of the VA 
treatment notes comment on his pleasant manner.  He does not 
experience delusions or hallucinations, and he has not 
exhibited inappropriate behavior.  Reality testing has not 
been impaired.

The veteran has been found totally disabled by the Social 
Security Administration (SSA).  He argues this should result 
in total disability benefits from VA as well.  The Board 
disagrees for the following reasons.  Although VA is required 
to consider the SSA's findings, VA is not bound by their 
conclusions.  Adjudication of VA and Social Security claims 
is based on different laws and regulations.  The award of 
disability benefits was based not only on PTSD, but on 
several nonservice-connected disorders as well.  In 
determining the proper disability rating for the veteran's 
service-connected PTSD, VA is only evaluating the severity of 
the psychiatric symptoms.  Moreover, it is clear from the 
SSA's decision that the veteran's PTSD alone was not 
significant enough to grant total disability.  Although the 
SSA recognized that the veteran has "severe" impairments, 
including PTSD, the SSA also concluded in the findings that 
the PTSD did not significantly affect the veteran's ability 
to perform basic work-related activities.  In other words, 
although the psychiatric disorder affects his ability to be 
employed, as reflected by the current 50 percent rating, it 
does not render him totally disabled, since he can continue 
to perform basic tasks.

The fact that the 1998 VA examiner labeled the veteran's PTSD 
moderate to severe does not mean a higher rating is 
automatically granted.  The fact that a medical professional 
classifies a condition as moderate or severe does not relieve 
the Board of its obligation to evaluate all the evidence.  
Also, the primary focus in this case is the current level of 
the veteran's disability from his PTSD.  Despite any findings 
by SSA in 1997, the most recent 2004 VA examination report, 
supported by the recent VA outpatient treatment records, show 
the veteran is currently doing very well.  His VA therapist 
indicates the veteran shows a "surprisingly good ability to 
deal with problems," and he "remains able to laugh" 
despite recent problems.  See February 2004 VA treatment 
note.  The therapist indicated the veteran is doing extremely 
well with symptom management and life improvement.  See March 
2004 VA treatment note.  These comments are supported by the 
GAF scores of 65 shown in the recent VA treatment records and 
on the recent VA examination.  Such a score reflects mild 
symptoms, but generally functioning pretty well.

The Board has examined the medical evidence from 1993 to 2004 
and finds that, overall, the veteran's disability is 
consistent with a moderate level of impairment for the 
reasons given above.  There is no benefit of the doubt that 
can be resolved in his favor, as the preponderance of the 
evidence does not show symptoms that more nearly approximate 
the criteria for a higher rating.  Accordingly, the claim for 
an increase is denied.

ORDER

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD) is denied.

	                        
____________________________________________
	MICHAEL KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



